                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

MARK FUNK, et al.,               )
                                 )
                     Plaintiffs, )
                                 )
v.                               )              Case No.: 17-1099-JTM-KGG
                                 )
PINNACLE HEALTH                  )
FACILITIES XXXII, LP, et al.,    )
                                 )
                     Defendants. )
_______________________________)

         MEMORANDUM & ORDER ON MOTIONS TO COMPEL

      Now before the Court are Plaintiffs’ two Motion to Compel supplemental

responses to Plaintiffs’ first and second sets of Interrogatories to Pinnacle Health

Facilities XXXII, LP d/b/a Clearwater Nursing & Rehabilitation Center

(hereinafter “Defendant”). (Docs. 77 and 87.) Having reviewed the submissions

of the parties, Plaintiffs’ first motion (Doc. 77) is GRANTED in part and

DENIED in part and Plaintiffs’ second motion (Doc. 87) is GRANTED in part

and DENIED in part as more fully set forth below.

                           FACTUAL BACKGROUND

       The factual background of this case was summarized by the District Court

in its Order denying Plaintiffs’ Motion to Amend and granting Defendant’s Motion

to Dismiss Plaintiffs’ negligence claim.


                                           1 
 
                    Plaintiffs, Mark Funk and Alan Funk, filed the
             present negligence and wrongful death suit against
             defendant, Pinnacle Health Facilities, based on Dorothy
             Funk’s fall at the Clearwater Nursing and Rehabilitation
             Center in Clearwater, Kansas. From September 29, 2014,
             to December 1, 2014, Dorothy was a resident at the
             Clearwater Nursing facility.
                    Plaintiffs allege that on October 1, 2014,
             Clearwater’s records indicate that Dorothy suffered a
             non-injury fall on the premises and her Care Plan was
             updated to say, ‘[p]rovide Dorothy with grabber to
             alleviate her reaching forward from her wheelchair . . .
             and endangering [her] safety.’ Nine days later on
             October 10, the Care Plan added or initiated this goal:
             ‘Dorothy will remain free from significant injuries
             resulting from falls.’ Plaintiffs additionally allege that
             this non-[injury] fall was not reported to Mark Funk,
             holder of Dorothy’s durable power of attorney.
             Knowledge of the non-injury fall was not made known to
             Mark or Alan Funk until the medical records were
             provided after Dorothy’s death.
                    Plaintiffs further allege that on December 1, 2014,
             Dorothy fell out of her wheelchair while reaching
             forward, fracturing her hip. According to the Clearwater
             EMS Report, the fall was unwitnessed, but a Clearwater
             staff member heard Dorothy screaming after the fall.
             December 1, 2014, was the last time that Clearwater
             Nursing provided care to Dorothy.

(Doc. 21, at 1-2.)

      Currently pending before the Court are Plaintiffs’ two motions to compel

supplemental interrogatory responses from Defendant. (Docs. 77, 87.) While it

appears that certain issues could have been completely resolved prior to filing the

motions, discussed infra, the Court finds that the parties engaged in a sufficient

effort to confer regarding these discovery issues.
                                          2 
 
                                    ANALYSIS

I.    Legal Standards.

      Fed.R.Civ.P. 26(b) states that

             [p]arties may obtain discovery regarding any
             nonprivileged matter that is relevant to any party's claim
             or defense and proportional to the needs of the case,
             considering the importance of the issues at state in the
             action, the amount in controversy, the parties' relative
             access to relevant information, the parties' resources, the
             importance of the discovery in resolving the issues, and
             whether the burden or expense of the proposed discovery
             outweighs its likely benefit. Information within this
             scope of discovery need not be admissible in evidence to
             be discoverable.

As such, the requested information must be nonprivileged, relevant, and

proportional to the needs of the case to be discoverable. Holick v. Burkhart, No.

16-1188-JTM-KGG, 2018 WL 372440, at *2 (D. Kan. Jan. 11, 2018).

II.   Boilerplate Objections.

      Unless a discovery request is facially objectionable, the party resisting

discovery has the burden to support its objections. Sonnino v. University of

Kansas Hosp. Authority, 221 F.R.D. 661, n. 36 (D. Kan. 2004) (citing Hammond

v. Lowe's Home Ctrs., Inc., 216 F.R.D. 666, 670 (D. Kan. 2003)); Cont’l Ill. Nat’l

Bank & Trust Co. of Chicago v. Caton, 136 F.R.D. 682, 685 (D. Kan. 1991)

(stating that a party resisting a discovery request based on relevancy grounds bears


                                          3 
 
the burden of explaining how “each discovery request is irrelevant, not reasonably

calculated to the discovery of admissible evidence, or burdensome”). A party

opposing a discovery request cannot make conclusory allegations that a request is

irrelevant, immaterial, unduly burdensome, or overly broad. Instead, the party

resisting discovery must show specifically how each discovery request is

irrelevant, immaterial, unduly burdensome or overly broad. Gheesling v. Chater,

162 F.R.D. 649, 650 (D. Kan. 1995) (citation omitted). Merely stating that a

particular word or phrase is vague or ambiguous does not suffice unless the

verbiage is facially objectionable. The same is true for an assertion that a request

seeks irrelevant information, is overly broad, or is not proportional to the needs of

the case – the responding party must explain how or why the requested information

is irrelevant or disproportional unless the request is facially inappropriate.

III.   Plaintiff’s Definition of “Identify.”

       Plaintiffs included the “definitions” with both sets of discovery requests.

(Doc. 78, at 5; Doc. 88-1.) The word “identify” is defined as:

             7.     To “identify” or “describe” a document or record,
             or any equivalent language used anywhere herein, means
             to state with respect thereto:

                    (a) the nature or substance of the document, with
                    sufficient particularly to enable it to be located and
                    identified;
                    b) its date and, if it bears no date, the date it was
                    prepared;


                                           4 
 
                    (c) the physical location of it and the name of its
                    custodian or custodians;
                    (d) if the document has been previously produced
                    by any party, its Bates stamp number and/or
                    exhibit number;
                    (e) the identity of the person who prepared it,
                    including their name, any previous names, their
                    last known address, job description, date of birth,
                    and social security number;
                    (f) the identity of the person who signed it or over
                    whose signature it was issued; and
                    (g) the identity of each person to whom it was
                    addressed or distributed, including that person’s
                    social security number.

             8.     To “identify” or “describe” any person means to
             state their name, previous names, phone number, last
             known address, previous addresses of which defendant is
             aware or has access, email address, job description, date
             of birth, social security number, and whether such person
             is represented by counsel and, if so, the contact
             information for such counsel.

Defendant objects to Plaintiffs’ Definitions 7 and 8 of “identify” as “overly broad,

unduly burdensome, and they seek information neither relevant to this lawsuit nor

proportional to the needs of this case.” (Doc. 88-1, at 17; see also Doc. 86, at 4-5,

Doc. 95, at n.3.)

      Plaintiffs argue that Defendant’s discovery responses merely make

boilerplate objections to Definitions 7 and 8, and then refer Plaintiffs generally to

broad classes of documents without specific references to the exact nature of the

information referenced or to its location within those broad categories of

documents.” (Doc. 87, at 2.) The Court agrees that Defendant has generally failed
                                           5 
 
to establish how the term “identify” as defined by Plaintiffs is request is overly

broad, unduly burdensome or disproportionate to the needs of the case. Gheesling,

162 F.R.D. at 650. While highly specific, Plaintiffs’ definition of what constitutes

identifying a person (their name(s), phone number, current and former address,

email address, job description, date of birth, social security number, and contact of

counsel if represented) is not facially overbroad, unduly burdensome, or

disproportionate to the needs of the case. That stated, the Court finds that

Plaintiffs’ requests for the Social Security numbers of any such identified

individuals is unwarranted. Defendant’s unsupported boilerplate objections

regarding Definitions 7 and 8 are otherwise overruled.

III.   First Motion to Compel (Doc. 77).

       A.    Interrogatory No. 1.

       This Interrogatory called on Defendant to “identify,” using Plaintiffs’

Definition 8, supra, and provide certain information for a list of persons included

in Defendant’s initial disclosures as “persons likely to have discoverable

information.” (Doc. 78, at 16-17.) Subsection (4) of the Interrogatory sought “the

facility policies and procedures as applied by each person at the times and dates

they provided care to Dorothy Funk.” (Id., at 17.)

       As discussed supra, the Court overrules Defendant’s objection to the term

“identify.” Defendant also objects that section 4 of the Interrogatory, “the facility


                                          6 
 
policies and procedures that applied to each person at the time(s) and date(s) they

provided care to Dorothy Funk,” is vague, ambiguous, and overly broad “in

apparently seeking all policies and procedures related to Defendant’s facility,

regardless of the subject of such policy or procedure.” (Id.)

      Plaintiffs argue that “[t]his is clearly wrong,” because the Interrogatory, as

worded, “seeks only information about policies and procedures that applied at the

time each identified individual was providing care to Dorothy Funk.” (Doc. 77, at

2.) As Plaintiffs state, the request “is specifically limited to (a) the actual care

being provided; (b) at that particular time; (c) to Dorothy Funk; (d) by each

individual care provider.” (Id.) Even so, the Court finds that Interrogatory No. 1,

as written, encompasses information regarding every type of care provided to Ms.

Funk over an extended time period. The Interrogatory is facially improper as it

seeks information that is thoroughly irrelevant to Plaintiff’s claims and

disproportionate to the needs of the case. Defendant’s objections are sustained and

Plaintiff’s motion is DENIED as to Interrogatory No. 1.

      B.     Interrogatory No. 2.

      This interrogatory asks Defendant to identify the employment for the past

ten years for each person identified in Interrogatory No. 1. (Doc. 78, at 22.) The

requested information includes the name of each employer, nature of duties with

each employer, dates of employment, salary, reason for termination of


                                            7 
 
employment, contact information for immediate supervisors, and whether the

person was subject to any disciplinary action, complaint, investigation, or legal

action. (Id.) Defendant objects that the Interrogatory is “overly broad, unduly

burdensome, and seeks information neither relevant to this lawsuit nor proportional

to the needs of this case in seeking this scope of information over a ten year period

for non-party fact witnesses.” (Id.)

      Plaintiffs complain that Defendant’s answer to Interrogatory No. 2 “asserts

generic, boilerplate objections and then provides no information at all.” (Id.)

Plaintiffs also complain that “Defendant objects to the ten-year scope of the

interrogatory, but makes no attempt to provide the requested information for even a

five-year period or a three-year time frame.” “Unless a request is overly broad,

irrelevant, or unduly burdensome on its face, the party asserting the objection has

the duty to support its objections.” Hammond v. Lowe's Home Ctrs., Inc., 216

F.R.D. 666, 670 (D.Kan.2003). The Court finds, in this instance, that Interrogatory

No. 2 is facially over broad, unduly burdensome, disproportionate to the needs of

the case, and encompassing irrelevant information. Thus, even assuming

Defendant has not properly supported or explained its objection, Defendant is not

obligated to do so. As such, the Court sustains Defendant’s objection to

Interrogatory No. 2. This portion of Plaintiffs’ motion is DENIED.

      C.     Interrogatory No. 3.


                                          8 
 
              Interrogatory No. 3 asks Defendant to identify any individuals or entities

that they contend “caused caused or contributed to the subject tragedy (Definition

5) or to the resulting death of Dorothy Funk.” (Doc. 78, at 23.) In addition to

certain identifying information, Plaintiffs ask for Defendant to describe the factual

basis for such claim(s) of comparative negligence or fault, describe any supporting

evidence (including documents), and identify witnesses intended to testify on the

subject.

              As discussed above, the Court overrules Defendant’s objection to Plaintiffs’

definition of the term “identify,” supra. Defendant also objects “to Plaintiff’s use

of the term ‘tragedy’ in that it is an intentional and unnecessary attempt to gain

improper sympathy and to improperly prejudice Defendant.” The Court agrees.

Any probative value of the use of the word “tragedy” (as, for instance, opposed to

the more neutral term “subject incident”) is outweighed by the highly prejudicial

impact the use of this term would have with a jury in this case. The Court sustains

this objection. Plaintiffs’ motion is DENIED as to Interrogatory No. 3.1

              D.             Interrogatory No. 4.

              Interrogatory No. 4 asks Defendant to identify, using Definition 7, “all

policy manuals, procedures, written or unwritten rules, regulations, disciplinary

                                                            
1
  The Court also notes that the deadline for any party asserting comparative fault to
identify all such persons or entities whose fault is to be compared had passed by the time
Plaintiffs served Interrogatory No. 3. (See Doc. 33, at 10.)
                                                               9 
 
reports, state inspections reports, related correspondence, and the like pertaining to

the above captioned matter for the years 2013 through 2015.” (Doc. 78, at 25.)

Plaintiffs continue that the Interrogatory seeks all “policies and/or procedures in

effect during that period relating to falls and fall prevention at the subject facility.”

(Id.)

        Defendant objects that Interrogatory No. 4 “seeks information regarding

policies and/or procedures unrelated to falls and fall prevention as the same are

not relevant to this lawsuit or proportional to the needs of this case.” (Id.)

Defendant also objects to this Interrogatory as overly broad and unduly

burdensome in apparently requesting all policies and procedures, written or

unwritten rules, regulations, disciplinary reports, state inspection reports, related

correspondence, and the like, regardless of subject, regarding a long-term care

facility.” (Id.) Defendant complains that the discovery request “is facially

inappropriate as it is not clear what Plaintiffs are seeking with respect to written or

unwritten rules, regulations, disciplinary reports, state inspections, related

correspondence and the like.” (Doc. 86, at 10.)

        The Court sympathizes that the discovery request, as worded, is extremely

broad. That stated, Plaintiffs appear to have abandoned the first sentence of the

Interrogatory, thus narrowing its focus significantly.

              The Interrogatory itself could not be more direct or
              simple. It seeks all ‘policies and/or procedures in effect
                                           10 
 
              during [a three year period, 2013 through 2015] relating
              to falls and fall prevention at the subject facility.’

(Doc. 77, at 7; Doc. 92, at 9.) Given this limitation, the Court GRANTS Plaintiffs’

motion as to Interrogatory No. 4. Defendant shall serve its supplemental response

to Interrogatory No. 4 within thirty (30) days of the date of this Order.

        E.    Interrogatories Nos. 5, 6, and 7.

        Plaintiffs state that Interrogatory No. 5 “appears to have been answered in

subsequent correspondence, but Defendant’s answer needs to be formally

supplemented… .” (Doc. 77, at 8.) As for Interrogatory No. 6, Plaintiffs state that

“Defendant’s answer to Interrogatory 6 needs to be supplemented to include the

information provided in [defense counsel’s] letter of August 24, 2018 and the

information provided that same week at the deposition of Sally Newell. (Id.)

Plaintiffs also contend that Interrogatory No. 7 “needs to be supplemented to

include the information provided in [defense counsel’s] letter of August 24, 2018.”

(Id.)

        Defendant responds that

              [t]hese Interrogatories should not have been the subject
              of a Motion to Compel. Defense counsel’s August 24,
              2018, letter to Plaintiffs fully and completely answered
              these Interrogatories to the extent the initial responses
              were insufficient in Plaintiffs’ counsel’s opinion.
              Moreover, Defense counsel indicated a formal
              supplement of the answers would be provided if
              Plaintiffs preferred a more formal response. Again,
              instead of any discussion on this matter, Plaintiffs instead
                                           11 
 
             chose to include these three Interrogatories in the Motion
             to Compel, which is a waste of time for both Defense
             counsel and this Court. In any event, in an abundance of
             caution, these answers were formally supplemented to
             include the information previously provided by Defense
             counsel with Defendant’s Supplemental Answers served
             September 13, 2018. (Exhibit G). These issues are moot
             and were moot prior to the Motion being filed.

(Doc. 86, at 11-12.) Plaintiffs do not address Defendant’s statements in their reply.

(See generally Doc. 92.) As such, Plaintiffs’ motion is DENIED as moot as to

Interrogatories Nos. 5-7.

IV.   Motion to Compel Answers to Second Interrogatories (Doc. 87).

      A.     Interrogatory No. 11.

      This Interrogatory asks Defendant to identify “every person who has or

claims to have, or whom you claim has, knowledge of any facts relevant to the

issues in this lawsuit, stating in detail all facts each person has or claims to have

knowledge of.” (Doc. 88-1, at 17.) Plaintiffs instruct Defendant to use Definition

7 in its response to Interrogatory No. 11.

      Defendant objects to the term “identify” as defined in Plaintiffs’ Definitions

7 and 8 as “overly broad, unduly burdensome, and they seek information neither

relevant to this lawsuit nor proportional to the needs of this case.” (Id.) In further

response to Interrogatory No. 11, Defendant then referred Plaintiffs to “the parties’

Rule 26 disclosures and prior discovery responses, along with records produced

that identify individuals who assisted in Mrs. Funk’s care.” (Id.)
                                             12 
 
              Plaintiffs argue that “Defendant’s answer merely makes boilerplate

objections to two Definitions, and then refers Plaintiffs generally to broad classes

of documents without specific references to the exact nature of the information

referenced or to its location within those broad categories of documents.” (Doc.

87, at 2.) The Court agrees that Defendant has not specifically explained how the

term “identify” as defined by Plaintiffs is request is overly broad, unduly

burdensome or disproportionate to the needs of the case. Gheesling, 162 F.R.D. at

650. The Court does not find that Plaintiffs’ definition of what constitutes

identifying a person (their name(s), phone number, current and former address,

email address, job description, date of birth, social security number, and contact of

counsel if represented) is facially overbroad, unduly burdensome, or

disproportionate to the needs of the case.2 Defendant’s unsupported boilerplate

objections are overruled.

              Further, Defendant’s response to Interrogatory No. 11 that follows the

objections is insufficient. Plaintiffs argue that Defendant “may not answer an

interrogatory by generically referring to other ‘Rule 26 disclosure,’ ‘prior

discovery responses,’ unnamed ‘records produced,’ or other broad classes of

documents, without clearly articulating where the responsive information is


                                                            
2
  That stated, the Court finds that Plaintiffs’ requests for the Social Security numbers of
any such identified individuals is unwarranted.
                                                               13 
 
actually located and what it is.” (Doc. 87, at 2.) The Court agrees. Williams v.

Sprint/United Mgmt. Co., 235 F.R.D. 494, 501 (D. Kan. March 21, 2006) (holding

that a party may not respond to an interrogatory “by generally referring

[propounding party] to the pleadings filed in this case, documents produced, opt-in

questionnaires, depositions, declarations, or other general broad classes of

documents, but rather must indicate with specificity where the information can be

found.”).

      Plaintiffs’ motion is GRANTED as to Interrogatory No. 11. Defendant

shall serve its supplemental response to Interrogatory No. 11 within thirty (30)

days of the date of this Order. The Court notes that if the information requested

is contained in a specific document(s) that was previously produced or part of the

record in this case, Defendants may identify such document(s) by Bates number as

an appropriate response.

      B.     Interrogatory No. 10.

      This Interrogatory asks Defendant to identify (using Plaintiffs’ definition 8),

every person employed or contracting with Defendant “who treated, cared for,

examined, or otherwise attended Dorothy Funk from September 15, 2014 to

January 7, 2015... .” (Doc. 88-1, at 13.) Defendant again objected that the term

“identify” as defined in Definition 8 is “overly broad and seeks information neither

relevant to this lawsuit nor proportional to the needs of this case.” (Id.) As stated


                                          14 
 
above, the Court finds this definition not to be overly broad, irrelevant, or

disproportionate to the needs of this case. Defendant’s objections are overruled.

      Defendant also objects that Interrogatory No. 10 “unnecessarily seeks

private or sensitive information of each witness.” (Doc. 88-1, at 13.) Courts in

this District have routinely held that a document being “confidential” does not

equate to being privileged or otherwise shielded from discovery. The same is true

for documents Defendant characterizes as “private or sensitive.”

             It is well settled that confidentiality does not act as a bar
             to discovery and is not grounds to withhold documents or
             information from discovery. ‘A concern for protecting
             confidentiality does not equate to privilege.’ While a
             confidentiality objection may be appropriate when a
             party seeks a protective order limiting the parties’ use or
             disclosure of confidential information, it is generally not
             a valid objection to withholding discovery altogether.

High Point SARL v. Sprint Nextel Corp., No. 09-2269-CM-DJW, 2011 WL

4008009, at *1 (D. Kan. Sept. 9, 2011) (citations and footnotes omitted); AKH v.

Universal Underwriters Ins. Co., No. 13-2003-JAR-KGG, 2017 WL 5465240, at

*15 (D. Kan. Nov. 14, 2017). That stated, the Court does finds that that Plaintiffs’

request for the Social Security numbers of these individuals to be unwarranted and

instructs Defendant not to provide this information.

      The Interrogatory continued that, as to each person, Defendant is to include:

             a. The date(s) upon which each named individual
             attended Dorothy Funk;


                                          15 
 
             b. The nature and location of the treatment or care
             rendered Dorothy Funk on each date;
             c. The qualifications and area of specialty of each
             individual who attended or provided medical care or
             treatment to Dorothy Funk; and
             d. The present address and employment of each
             individual.

(Id.) The Interrogatory specifically stated that “referring plaintiff’s counsel to

medical records will not be deemed to be a sufficient answer as plaintiff’s counsel

has reviewed the medical records and is not able to determine the identity of all

such persons.” (Id.)

      Defendant objects that this portion of the Interrogatory is

             overly broad, vague, ambiguous, and unduly
             burdensome. The remaining Interrogatory also seeks
             information that is not proportional to the needs of this
             case. Moreover, Defendant’s record is primarily in typed
             format, so the names listed are readable. If there is a
             specific name that Plaintiff cannot read, Defendant will
             work with Plaintiffs’ counsel to identify said individual.

(Doc. 88-1, at 13.) Plaintiffs contend that the Interrogatory “is another standard

discovery request aimed at saving time and resources by narrowing the list of

potential witnesses and clarifying the role each played in the care of Dorothy

Funk.” (Doc. 87, at 5.)

      The Court does not agree that the response requested by Plaintiffs would

“save time and resources.” To the contrary, to require Defendant to compile some

sort of detailed timeline encompassing each specific instance of care received by


                                          16 
 
Dorothy Funk over a period of more than 100 days is unreasonable considering the

information is all contained in the medical records which are in Plaintiffs’

possession. Pursuant to Fed.R.Civ.P. 33(d),

             [i]f the answer to an interrogatory may be determined by
             examining, auditing, compiling, abstracting, or
             summarizing a party’s business records…, and if the
             burden of deriving or ascertaining the answer will be
             substantially the same for either party, the responding
             party may answer by:
                     (1) specifying the records that must be
                     reviewed…; and
                     (2) giving the interrogating party a reasonable
                     opportunity to examine and audit the records… .

Plaintiffs’ possession of these records makes it unnecessary for Defendant to draft

a response detailing “the dates upon which each named individual attended

Dorothy Funk” and the “nature and location of the treatment or care rendered

Dorothy Funk on each date.”

      Defendant is, however, instructed to provide the “qualifications and area of

specialty” of the individuals who provided care for Dorothy Funk and, if known,

their present address and employment. This information is relevant and

proportionate and would not necessarily be contained in the medical records.

Given that December 1, 2014, was the last time that Clearwater Nursing provided

care to Ms. Funk, this inquiry is limited to September 29, 2014, to December 1,

2014, when she was a resident at the Clearwater Nursing facility. Given these



                                         17 
 
limitations, the Interrogatory is not overly broad, unduly burdensome or

disproportionate to the needs of the case.

      Plaintiffs’ motion is thus GRANTED in part as to Interrogatory No. 10.

Defendant shall serve its supplemental response to Interrogatory No. 10 within

thirty (30) days of the date of this Order.

      C.     Interrogatory No. 9.

      Interrogatory No. 9 asks Defendant to identify any “any entries in any

medical or hospital records for Dorothy Funk [that Defendant contends] are

incorrect or inaccurate… .” (Doc. 88-1, at 12.) Defendant is asked what it

“contend[s] the correct or accurate entry(ies) should be” as well as to identify the

people Defendant “believe[s] are responsible for each such entry.” (Id.)

Defendant is further asked to provide the name, address, and employer of the

individuals with knowledge of any such incorrect entries, to describe by “author

and title of each and every document that you claim supports” any claim of

inaccuracy, and to identify the persons Defendant “intend[s] to call as a witness in

support of your contention.” (Id.)

      Defendant objects that Interrogatory No. 9 is “overly broad, vague,

ambiguous, and unduly burdensome” and “seeks information that is not

proportional to the needs of this case.” (Doc. 88-1, at 12.) The Court finds




                                          18 
 
Defendant’s objections of vagueness and ambiguity to be unsupported boilerplate

objections, as discussed supra. These objections are overruled.

      The Court finds, however, that Interrogatory No. 9, as written, is facially

overbroad, unduly burdensome, and disproportionate to the needs of the case,

particularly given Defendant’s concern that there is no time limitation in the

Interrogatory. (See id.) Defendant argues that Interrogatory No. 9, as written,

             spans a scope of thousands upon thousands of pages of
             medical records across Mrs. Funk’s entire life. It is not
             limited to her records from Defendant’s facility. It is not
             limited to records authored by Defendant’s employees. It
             is not limited in any fashion.

(Doc. 95, at 5.) The Court agrees that the Interrogatory, as written, is

objectionable.

      In their motion, however, Plaintiffs contend that “[t]his objection is silly”

because Interrogatory No. 9

             does not require Defendant to examine all of Dorothy
             Funk’s medical records over the course of her lifetime –
             or even over the last few years of her life. Instead, the
             interrogatory, in its very first words, is keyed to
             defendant’s own contentions. The interrogatory only
             comes into play ‘if you contend that any entries’ in the
             medical records ‘are incorrect or inaccurate.’ The only
             medical records implicated are those which Defendant
             intends to use for some purpose at trial.

(Doc. 87, at 9 (emphasis in original).)




                                          19 
 
      The Court finds Plaintiff’s clarification to be insufficient and incorrect. This

Interrogatory is not linked to Defendants “contentions” in this case. Plaintiff

stating that “[t]he interrogatory only comes into play ‘if you contend that any

entries’ in the medical records ‘are incorrect or inaccurate’” is not the same as

limiting the inquiry to medical records relating to Defendant’s actual contentions

or defenses in this case. Defendant may very well “contend” that a particular entry

in Plaintiff’s medical records is correct. This does not mean that such a medical

record is in any way linked to Defendant’s contentions regarding the incident at

issue and/or Plaintiff’s alleged injuries.

      To respond to Interrogatory No. 9, Defendant would be required to first

review each entry in all of Plaintiff’s medical records to determine if it is accurate

– regardless of whether the entry is relevant to any issue in the case. As such,

Interrogatory No. 9, on its face, is improper, overly burdensome, and not

proportionate to the needs of the case. Defendant’s objections are sustained and

the Court DENIES this portion of the motion relating to Interrogatory No. 9.



      IT IS THEREFORE ORDERED that Plaintiffs’ Motion to Compel (Doc.

77) is GRANTED in part and DENIED in part as more fully set forth above. All

supplemental responses, including responsive documents, if any, shall be served by

Defendant within thirty (30) days of the date of this Order.


                                             20 
 
      IT IS FURTHER ORDERED that Plaintiffs’ Motion to Compel Answers

to Second Interrogatories (Doc. 87) is GRANTED in part and DENIED in part

as more fully set forth above. All supplemental responses, including responsive

documents, if any, shall be served by Defendant within thirty (30) days of the

date of this Order.

      IT IS SO ORDERED.

      Dated this 19th day of November, 2018, at Wichita, Kansas.

                                      S/ KENNETH G. GALE
                                      HON. KENNETH G. GALE
                                      U.S. MAGISTRATE JUDGE




                                        21 
 
